Citation Nr: 0331662	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-14 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction 
(ED) as secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



REMAND

The veteran had active service from June 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for ED as secondary 
to PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
implementing VA regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  



In its July 2002 letter to the veteran, the RO did not 
specifically mention the VCAA.  In briefly describing its 
duty to assist, the RO stated that it would try to help the 
veteran "get such things as medical records, employment 
records, or records from other Federal agencies.  You must 
give us enough information about these records so that we can 
request them from the agency or person who has them.  It's 
still your responsibility to support your claim with 
appropriate evidence."  The RO did not indicate the 
respective responsibilities of the RO and the veteran in 
obtaining different types of evidence.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Moreover, 38 C.F.R. § 3.159(b)(1) (2003) recently was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
The offending language in the regulation suggested that an 
appellant must respond to a VCAA notice within 30 days.  But 
the provision of the VCAA codified at 38 U.S.C.A. § 5301(a) 
requires that the appellant be provided a year to respond.  
In its July 2002 letter, the RO informed the veteran that if 
it did not receive additional evidence or information 
describing it within 60 days from the date of the letter, it 
would decide his claim based only on the evidence received 
and any VA examinations or medical opinions.  This case must 
therefore be remanded to give the veteran proper notice and 
sufficient time to respond.

In addition, one of the provisions of the VCAA, 38 U.S.C.A. 
§5103A(d)(1)(a), states that the duty to assist a claimant 
includes "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim."  Section 
5103A(d)(2) provides that such an examination or opinion is 
necessary 

if the evidence of record before the Secretary, 
taking into consideration all information and lay or 
medical evidence (including statements of the 
claimant) -
(A)	contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and 
(B)	indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(C)	does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim

In the present case, the evidence of record meets these 
criteria.  As the RO indicated in its August 2002 rating 
decision, a VA clinical psychologist who examined the veteran 
in May 2002 diagnosed sexual dysfunction-in addition to 
PTSD.  And the September 2002 statement of the case (SOC) 
indicates that internet information submitted by the veteran 
shows that ED can result from psychological factors, which 
would include the PTSD for which he is already service-
connected.  However, the VA clinical psychologist did not 
(and may not have been qualified to) render an opinion as to 
whether it is as likely as not that the ED is proximately due 
to, or the result of, or aggravated by the PTSD.  See 38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  
The case must be remanded for this reason as well.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
and any other applicable legal precedent.

2.  The RO should also request that \the 
veteran provide information (names, 
dates, addresses, etc.) for all relevant 
treatment and diagnoses that he has 
received from private and VA medical 
facilities relative to ED that are not 
already on file, including diagnoses or 
opinions as to the etiology of the ED, 
especially as it may relate to his PTSD.  
Ask that he complete and return the 
appropriate releases (VA Form 21-4142) 
so the RO can obtain his confidential 
medical records from any additional 
private care provider indicated.

3.  After all additional evidence is 
obtained, schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that his ED is 
etiologically related to his PTSD; 
specifically, whether it is at least as 
likely as not that his ED is proximately 
due to, or the result of, or aggravated 
by, his service-connected PTSD.  
To facilitate making this determination, 
please review the evidence in the claims 
file, especially the May 2002 VA medical 
records.  Also, the examiner is asked to 
please confirm that he or she reviewed 
the claims folder prior to submitting the 
report of his or her evaluation.  If no 
opinion can be rendered, please explain 
why this is not possible.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.

4.  Thereafter, the RO should 
readjudicate the claim.  If it continues 
to be denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




